 



Exhibit 10.17
 
BUILDERS FIRSTSOURCE, INC.
2007 INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
 
THIS RESTRICTED STOCK AWARD AGREEMENT, (the “Agreement”), dated as of   (the
“Grant Date”), is made by and between Builders FirstSource, Inc., a Delaware
corporation (the “Company”), and          (the “Grantee”).
 
WHEREAS, the Company has adopted the Builders FirstSource, Inc. 2007 Incentive
Plan (as amended from time to time, the “Plan”), pursuant to which the Company
may grant shares of Stock that are restricted as to transfer (shares so
restricted hereinafter referred to as “Restricted Stock”);
 
WHEREAS, the Company desires to grant to the Grantee the number of shares of
Restricted Stock provided for herein;
 
NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:
 
Section 1.  Grant of Restricted Stock Award
 
(a) Grant of Restricted Stock.  The Company hereby grants to the
Grantee           shares of Restricted Stock on the terms and conditions set
forth in this Agreement and as otherwise provided in the Plan.
 
(b) Incorporation of Plan.  The provisions of the Plan are hereby incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan. The Committee shall have final authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations thereunder, and its decision shall be binding and conclusive upon
the Grantee and his/her legal representative in respect of any questions arising
under the Plan or this Agreement. Notwithstanding anything else contained herein
or in the Plan, the Company agrees that in the event of a “going private” or
similar transaction (a “Going Private Transaction”) that results in the
Company’s common stock ceasing to be listed on a national securities exchange or
quotation system, the shares of Restricted Stock awarded to Grantee shall be
treated in the same manner as other shares of Restricted Stock under the Plan,
including with respect to offers to purchase, merger consideration, tax payments
(including discretionary or special bonuses in respect of tax obligations
related to the Restricted Stock), etc.; provided, however, that nothing shall
permit an early release of the Restricted Stock or any cash or other
consideration payable for or on such Restricted Stock (the “Going Private
Consideration”) prior to the date the restrictions on the Restricted Stock
normally would have lapsed absent any Going Private Transaction (the “Normal
Vesting Date”). If any Going Private Consideration is payable, such Going
Private Consideration shall be held in escrow by the Company for Grantee until
the Normal Vesting Date, subject to forfeiture pursuant to the terms of
Section 2(e) hereof. If, as a result of a Going Private Transaction, Grantee is
subject to any tax on the Going Private Consideration, upon written request by
Grantee, along with such supporting information the Company reasonably requests,
the Company will release from such escrow cash or marketable securities, if any
and to the extent thereof, in an amount sufficient to cover taxes payable by
Grantee on the Restricted Shares or Going Private Consideration that are payable
on or before the date the Normal Vesting Date.
 
Section 2.  Terms and Conditions of Award
 
The grant of Restricted Stock provided in Section 1(a) shall be subject to the
following terms, conditions and restrictions:
 
(a) Ownership of Shares.  Subject to the restrictions set forth in the Plan and
this Agreement, the Grantee shall possess all incidents of ownership of the
Restricted Stock granted hereunder, including the right to receive dividends
with respect to such Stock and the right to vote such Stock.
 
(b) Restrictions.  Restricted Stock, and any interest therein, may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of prior to
the lapse of restrictions set forth in this Agreement





--------------------------------------------------------------------------------



 



applicable thereto as set forth in Section 2(d). The Committee may, in its
discretion, cancel all or any portion of any outstanding restrictions prior to
the expiration of the periods provided under Section 2(d).
 
(c) Certificate; Restrictive Legend.  The Grantee agrees that any certificate
issued for Restricted Stock prior to the lapse of any outstanding restrictions
relating thereto shall be inscribed with the following legend:
 
This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the “Restrictions”), contained in the Builders FirstSource, Inc. 2007
Incentive Plan and an agreement entered into between the registered owner and
Builders FirstSource, Inc. Any attempt to dispose of these shares in
contravention of the Restrictions, including by way of sale, assignment,
transfer, pledge, hypothecation or otherwise, shall be null and void and without
effect.
 
(d) Lapse of Restrictions.  Except as may otherwise be provided herein, the
restrictions on transfer set forth in Section 2(b) shall lapse on the second
anniversary of the Grant Date, so long as (i) the Grantee continues to serve as
a consultant of the Company pursuant to the terms of the Consulting Agreement
(the “Consulting Agreement”) dated as of the date hereof between Grantee and the
Company and (ii) provided the Grantee has not violated any of the terms of the
Consulting Agreement, including without limitation the provisions of Article 5
thereof.
 
Upon the lapse of restrictions relating to Restricted Stock, the Company shall
issue to the Grantee or the Grantee’s personal representative a stock
certificate representing the           shares of Stock, free of the restrictive
legend described in Section 2(c). If certificates representing such Restricted
Stock shall have theretofore been delivered to the Grantee, such certificates
shall be returned to the Company, complete with any necessary signatures or
instruments of transfer prior to the issuance by the Company of such unlegended
shares of Stock.
 
(e) Cessation of Service.  In the event that the Grantee’s service to the
Company, as a consultant of the Company pursuant to the Consulting Agreement,
ceases prior to the lapsing of restrictions with respect to the Restricted Stock
granted hereunder (other than as a result of a termination thereof by the
Company without Cause (as defined in the Consulting Agreement)), the Restricted
Stock held by the Grantee shall be immediately forfeited as of the date of such
cessation of service. A cessation of service described in the foregoing sentence
shall be deemed to include, without limitation, any violation of the terms of
the restrictive covenants by Grantee contained in Article 5 of the Consulting
Agreement, regardless of whether the Company elects to terminate the Consulting
Agreement.
 
Restricted Stock forfeited pursuant to this Section 2(e) shall be transferred
to, and reacquired by, the Company without payment of any consideration by the
Company, and neither the Grantee nor any of the Grantee’s successors, heirs,
assigns, personal representatives or Permitted Transferees shall thereafter have
any further rights or interests in such shares or certificates. If certificates
containing restrictive legends shall have theretofore been delivered to the
Grantee (or his/her legatees, personal representative or Permitted Transferee),
such certificates shall be returned to the Company, complete with any necessary
signatures or instruments of transfer.
 
(g) Income Taxes.  The Grantee shall pay to the Company promptly upon request,
and in any event at the time the Grantee recognizes taxable income in respect of
the Restricted Stock (or, if the Grantee makes an election under Section 83(b)
of the Code, in connection with such grant), an amount equal to the taxes the
Company determines it is required to withhold under applicable tax laws with
respect to the Restricted Stock. Such payment shall be made in the form of cash,
shares of Stock already owned by the Grantee for at least six months prior to
such lapse of restrictions, shares of Restricted Stock upon the lapse of
restrictions, or in a combination of such methods. The Grantee shall promptly
notify the Company of any election made pursuant to Section 83(b) of the Code.
 
Section 3.  Miscellaneous
 
(a) Notices.  Any notice by the Grantee to the Company hereunder shall be in
writing and shall be deemed duly given only upon receipt thereof by the General
Counsel of the Company at its principal offices. Any notice by


2



--------------------------------------------------------------------------------



 



the Company to the Grantee shall be in writing and shall deemed duly given if
mailed or sent by overnight service to the Grantee at the address last specified
to the Company by the Grantee, Grantee’s residence or Grantee’s address
appearing on the books of the Company.
 
(b) No Right to Continued Service.  Nothing in the Plan or in this Agreement
shall confer upon the Grantee any right to continue to serve as a consultant of
the Company.
 
(c) Bound by Plan and Company Policy.  By signing this Agreement, the Grantee
(i) acknowledges that Grantee has received a copy of the Plan and has had an
opportunity to review the Plan, (ii) agrees to be bound by all the terms and
provisions of the Plan and (iii) agrees not to sell any Restricted Stock at a
time when any law, rule, regulation or Company Policy prohibits a sale.
 
(d) Successors.  The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.
 
(e) Invalid Provision.  The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.
 
(f) Modifications.  No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.
 
(g) Entire Agreement.  This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.
 
(h) Governing Law.  This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with the laws of the State of
Delaware, other than the conflicts of law provisions thereof.
 
(i) Headings.  The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.
 
(j) Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
(k) Confidentiality.  By signing this Agreement, Grantee agrees to keep
confidential and not to disclose to any person or entity (other than his
potential employers, financing sources, and legal, financial, and tax advisors)
information concerning the Company’s Restricted Stock, the number of shares of
Restricted Stock covered by this Agreement or any transactions between the
Grantee and the Company pursuant to this Agreement, except as required by
applicable law or to the extent otherwise publicly disclosed by the Company.


3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the           day of          ,           .
 
BUILDERS FIRSTSOURCE, INC.
 


  By: 




  Its: 



 


  GRANTEE: 


4